There is no evidence tending to prove that defendants entered the garage at 34 Ridgeland road or any other garage, or that they tried the doors of the house at 34 Ridgeland road or any other house or that they even entered upon private premises at No. 34 Ridgeland road or at No. 10 Avondale road or any other private premises or that they committed any of the acts set forth in the information. There is no evidence that either defendant committed any act which seriously disturbed or endangered the public peace or health or in any manner violated the provisions of section 43 of the Penal Law. The judgment of the County Court and that of the Court of Special Sessions should be reversed and the information dismissed.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgments reversed, etc.